Allowable Subject Matter
Claims 1-3 and 5-16 are allowed.
The following is an examiner's statement of reasons for allowance:
As to independent claims 1, 14, and 16 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims. Independent claims 1, 14, and 16 identify the uniquely distinct features "a plurality of actuators, each of which is configured to include a vibration plate and a piezoelectric element and to move the driven member; a first movable member configured to include a first contact portion is brought into contact with a first actuator of the plurality of actuators and to guide a movement of the driven member in a first direction; a second movable member configured to include a second contact portion is brought into contact with a second actuator of the plurality of actuators and to guide a movement of the driven member in a second direction different from the first direction; and…wherein one of the first actuator and the second actuator is held on the fixing member, and the other is not held on the fixing member”.
It is noted that the closest prior art, Teramoto (US Patent Pub. # 2006/0133786) relates to a driving mechanism and a driving system that enable to move a movable base member relative to a fixed base member in its rotating direction, as well as in two axis directions, and to an anti-shake unit particularly adapted for correcting shake in a digital still camera, a digital video camera, or a like apparatus incorporated with the driving mechanism and the driving system, and to an image sensing apparatus loaded with the anti-shake unit.  Wu (US Patent Pub. # 2008/0284860) relates to a driving device, and more particularly to an image stabilization driving device for preventing image quality deterioration caused by shaking.  Sumioka (US Patent Pub. # 2016/0329836) relates to a vibrating-element driving circuit, a vibration-type actuator, an image pickup apparatus, an image generation apparatus, and a dust removal apparatus.  Teramoto, Wu or Sumioka do not specifically teach a plurality of actuators, each of which is configured to include a vibration plate and a piezoelectric element and to move the driven member; a first movable member configured to include a first contact portion is brought into contact with a first actuator of the plurality of actuators and to guide a movement of the driven member in a first direction; a second movable member configured to include a second contact portion is brought into contact with a second actuator of the plurality of actuators and to guide a movement of the driven member in a second direction different from the first direction; and…wherein one of the first actuator and the second actuator is held on the fixing member, and the other is not held on the fixing member.  Therefore the application is allowable.
As to dependent claims 2, 3, 5-13 and 15, these claims depend on allowable claims 1, 14, and 16. Therefore dependent claims 2, 3, 5-13 and 15 are allowable also.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26965/7/2021